Case 5:19-cv-03986-JLS Document 1 Filed 08/30/19 Page 1 of 33

JS 44 (Rev. 02/19)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as re uired by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

Ta idea BHIEE EB america MAREEARA Shirk

26 Highland Court
Reinholds, PA 17569

County of Residence of First Listed Defendant Lancaster
(IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

c), Att irm Name, Address, and Telephone Numb Attorneys (If Known)
K Darren B.C. Rebecca A. Bolan, Esquire “mM
701 Market Street, Ste. 5000, Phita., PA 19106

215-627-1322, RSolarz@kmllawgroup.com

 

 

 

 

 

     
  
 
 

      
  

  
   

II. BASIS OF JURISDICTION (Place an ‘%" in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
Of 1 US. Goverment O 3 Federal Question PTF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State a1 h1 Incorporated or Principal Place go4 04
of Business In This State
O 2 US, Government O 4 Diversity Citizen of Another State O 2 O 2 Incorporated and Principal Place ga5 o85
Defendant (Indicate Citizenship of Parties in Item HI) of Business In Another State
Citizen or Subject of a O 3 O 3. Foreign Nation o6 o6
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descri

ions,

     
 

ANKRUPTE! OTHER:

‘ORT E
O 375 False Claims Act

 

aeCO.

 
    

 

        

O 110 Insurance PERSONAL INJURY PERSONAL INJURY |( 625 Dmg Related Seizure OF 422 Appeal 28 USC 158
O 120 Marine O 310 Airplane O #365 Personal Injury - of Property 21 USC 881 |( 423 Withdrawal O 376 Qui Tam (31 USC
0 130 Miller Act © 315 Airplane Product Product Liability 6 690 Other 28 USC 157 3729(a))
0 140 Negotiable Instrument Liability O 367 Health Care/ CO 400 State Reapportionment
0 150 Recovery of Overpayment | (1 320 Assault, Libel & Pharmaceutical PER’ S10 410 Antitrnst
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights O 430 Banks and Banking
OF 151 Medicare Act 0 330 Federal Employers’ Product Liability O 830 Patent O 450 Commerce
O 152 Recovery of Defaulted Liability O 368 Asbestos Personal C835 Patent - Abbreviated CO 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application {0 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability O 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY [2 ___ EARORSS | SSOCIATSEEL BC 480 Consumer Credit
of Veteran’s Benefits C350 Motor Vehicle OG 370 Other Fraud O 710 Fair Labor Standards 0 861 HIA (1395 0 485 Telephone Consumer
0) 160 Stockholders’ Suits GF 355 Motor Vehicle 0 371 Truth in Lending Act O 862 Black Lung (923) Protection Act
0 190 Other Contract Product Liability 0 380 Other Personal G 720 Labor/Management OF 863 DIWC/DIWW (405(g)) }C1 490 Cable/Sat TV
(3 195 Contract Product Liability | (0 360 Other Personal Property Damage Relations OG 864 SSID Title XVI OC 850 Securities/Commodities/
0 196 Franchise Injury OG 385 Property Damage O 740 Railway Labor Act C7 865 RSI (405(g)) Exchange
0 362 Personal Injury - Product Liability 0 751 Family and Medical O 890 Other Statutory Actions
Leave Act OG 891 Agricultural Acts

    

ractice

   

Medical Malp

   
   

       

 

*ER! IVIL RIGHTS42e2 | SPRISONEREELLEIONS®.| ) 790 Other Labor Litigation A ESU | 893 Environmental Matters
© 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement O 870 Taxes (U.S. Plaintiff O 895 Freedom of Information
2% 220 Foreclosure C1 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) Act
O 230 Rent Lease & Ejectment 0 442 Employment 0 510 Motions to Vacate O 871 IRS—Third Party O 896 Arbitration
O 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 O 899 Administrative Procedure

 
   

O 245 Tort Product Liability Accommodations 0 530 General Act/Review or Appeal of
GO 290 All Other Real Property 0 445 Amer. w/Disabilities - | 535 Death Penalty MM Agency Decision
Employment Other: 0 462 Naturalization Application 0 950 Constitutionality of
CO 446 Amer. w/Disabilities -|(1 540 Mandamus & Other [1 465 Other Immigration State Statutes
Other G 550 Civil Rights Actions

0 555 Prison Condition

CO 560 Civil Detainee -
Conditions of
Confinement

0) 448 Education

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

1 Original 0 2 .Removed from O 3  Remanded from 0 4 Reinstatedor © 5 Transferred from © 6 Multidistrict O 8 Multidistrict

 

 

 

 

 

 

 

 

Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specifiy) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
VL CAUSEO I 42USC1471
. F ACTION Brief description of cause:
Action of Mortgage Foreclosure
VIL REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes No
VIII. RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKET ER
DATE “ SIGNATURE OF ATTORNEY OF RECORD
Bi Le
FOR OFFICE USE ONLY : ' LL

RECEIPT #

AMOUNT

APPLYING IFP JUDGE

MAG. JUDGE
Case 5:19-cv-03986-JLS Document1 Filed 08/30/19 Page 2 of 33

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA
Plaintiff CIVIL ACTION NO.
VS.

MARJORIE E SHIRK
Defendant

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for plaintiff
shall co mplete a case Managem ent Track Designation Form in all civil cases at the ti me of filing the
complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse side of this -
form.) In the event that the defendants do not agree with the plaintiff regarding said designation, that the
defendants shall, with their first appearance, subm it to the clerk of court and serve on the plaintiff and all
other parties, a case management track designation form specifying the track to which thos e defendants
believe the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus -- Cases brought under 28 U.S.C.
§2241 through §2255. ()

(b) Social Security -- Cases requesting review of a
decision of the Secretary of Health and Human
Services denying plaintiff Social Security Benefits. ()

(c) Arbitration -- Cases required to be designated for
arbitration under Local Civil Rule 53.2. ()

(d) Asbestos -- Cases involving claims for personal injury
or property damage from exposure to asbestos. ()

(e) Special Management -- Cases that do not fall into tracks
(a) through (d) that are commonly referred to as complex
and that need special or intense management by the court.
(See reverse side of this form for a detailed explanation of
special management cases.) ()

63) Standard Management -- Cases that do not fall into
any one of the other tracks. CX)

See

Date

 

Attorney for Plaintiff, United States of America
Pennsylvania Attorney I.D. No. 315936

Suite 5000

701 Market Street

Philadelphia, PA 19106-1532

(215) 825-6327 (Direct)

FAX (215) 825-6443

rsolarz@kmlllawgroup.com
Case 5:19-cv-03986-JLS Document1 Filed 08/30/19 Page 3 of 33

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: clo Suite 5000 — BNY Independence Center, 701 Market Street, Philadelphia, PA 19106-1532

 

26 Highland Court Reinholds, PA 17569
ACTION OF MORTGAGE FORECLOSURE OF REAL PROPERTY

Address of Defendant:

 

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:
Civil cases are deemed related when Yes is answered to any of the following questions:

h. Is this case related to propertyincluded in an earlier numbered suit pending or within one year Yes [| No vy |
previously terminated action in this court?

D. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No y |
pending or within one year previously terminated action in this court?

B. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ No Vv |
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No vy |
case filed by the same individual?

I certify that, to my knowledge, the within case (2 is/ 2Bhot related to any case now ee or within one year previously terminated action in
this court except as noted er

Attorney-at-Law Y Pro Se Plaihf Attorney ID. # (if applicable)

 

 

CIVIL: (Place a \ in one category only)

 

A Federal Question Cases: B. Diversity Jurisdiction Cases:
[] 1. Indemnity Contract, Marine Contract, and All Other Contracts (J 1. Insurance Contract and Other Contracts
[] 2. FELA L] 2. Airplane Personal Injury
( 3. Jones Act-Personal Injury LJ 3. Assault, Defamation
Cl] 4. Antitrust 4. Marine Personal Injury
H 5. Patent 5. Motor Vehicle Personal Injury
6. Labor-Management Relations 6. Other Personal Injury (Please specify):
L] 7. Civil Rights 7. Products Liability
[] 8. Habeas Corpus (1 8. Products Liability — Asbestos
H 9. Securities Act(s) Cases Ll 9. All other Diversity Cases
10. Social Security Review Cases (Please specify):
11. All other Federal Question Cases

(Please specify): Foreclosure of property encumbered by a fe

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

L Rebecca A. Solarz

, counsel of record or pro se plaintiff, do hereby certify:

 

NI Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Al Relief other than monetary damages is sought.
y 2 A
DATE: / W “\ 315936
[ yw Attorney-at-Law / PY Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

 

 

Civ. 609 (5/2018)
Case 5:19-cv-03986-JLS Document 1 Filed 08/30/19 Page 4 of 33

UNITED STATES DISTRICT COURT
FOR THE

EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
Plaintiff

CIVIL NO.
vs.

MARJORIE E SHIRK

 

Defendant

COMPLAINT

The United States of Am erica, o n be half of its Agency, the Rural Housing
Service, by its specially appointed counsel, Reb ecca A. Solarz of KML LAW GROUP,
P.C., represents as follows:

1. This Court has jurisdiction pursuant to 28 U.S.C. 1345.

2. The last-known address of the Defendant, MARJORIE E SHIRK
(“Defendant”) is 26 Highland Court, Reinholds, PA 17569.

3. On or about June 11, 2010, at the special instance and request of
MARIJORIE E SHIRK, the United States of America, acting through the Under Secretary
of Rural Development, on behalf of the Rural Housing Service, United States Department
of Agriculture, (“Plaintiff”), loaned to the Defendant the sum of $152,330.00 pursuant to

the provisions of Title V of the Housing Act of 1949, as am ended, (42 U.S.C. 1471, et

seq).
Case 5:19-cv-03986-JLS Document1 Filed 08/30/19 Page 5 of 33

A. As evidence of the indebtedness, De fendant executed and delivered to the
Plaintiff, a Prom issory Note dated J une 11, 2010 in the am ount of $152,330.00. A true
and correct copy of the Note is attached and incorporated as Exhibit “A” (“Note”).

5. Defendant, for the purpose of secu _ ring th e Plain tiff against loss, did
execute and acknowledge to the Plaintiff, on or about June 11, 2010, a Real Estate
Mortgage which granted and conveyed, and m ortgaged the real property described in the
Mortgage to the Plaintiff. The Real Estate Mortgage was duly recorded on June 11, 2010
with the Office of the Recorder of Deeds, La ncaster County, Pennsylvania, in Instrum ent
Number 5862100. A true copy of the Real Estate Mortgage is attached and incorporated
as Exhibit “B” (“Mortgage”).

6. The Promissory Note dated June 11, 2010 was re-am ortized on April 11,
2012 in the am ount of $162,319.71. A true copy of — the re-am ortization agreem ent is
attached and incorporated as Exhibit “C” (“Reamortization Agreement”).

7. The Promissory Note dated June 11,2010 was re-amortized on January
11, 2015 in the am ount of $169,160.01. A true copy of the re-amortization agreement is
attached and incorporated as Exhibit “D” (“Reamortization Agreement”).

8. Plaintiff is the owner and holder of the Note and Mortgage and they have
not been assigned.

' 9, The property secured by the Mortgage is known as 26 Highland Court
Reinholds, PA 17569 and is m_ ore fully describe d in the legal description attached and
incorporated as Exhibit “E” (“Property”). Th e property subject to fo reclosure is with in

the jurisdiction of this Court.
Case 5:19-cv-03986-JLS Document 1 Filed 08/30/19 Page 6 of 33

10. The Note and Mortgage are in defau It as Defendant has failed or refused
to comply with the provisions of the Note and Mortgage, as follows: (a) failed or refused
to pay the installments of principal and interest when due; (b) failed or refused to pay real
estate taxes when due; and (c) failed to maintain the security of the Property.

11. Due to th e breaches of the provisions and co nditions of the Note an d
Mortgage, the Plaintiff elects to declare the entire amount of the indebtedness of the Note
and Mortgage to be immediately due and payable.

12. The amounts due and owing to P laintiff on the Note and Mortgage are as

follows:

PRINCIPAL BALANCE $163,563.70

Interest from 12/11/2016 to 07/09/2019 at 4.8750% $20,535.10

Interest Recapture $18,429.13

Late Charges $168.69
$202,696.62

Escrow/Impound Required + $694.00

Fees Required with Payoff Funds + $376.05

Fees Currently Assessed + $8,053.27
$211,819.94 .

13. Notice of Intention to Foreclose pursuant to Act 6 of 1974, Notice of
Homeowner's Emergency Mortgage Assistance Program pursuant to Act 91 of 1983 (as
amended in 2008), and/or Notice of Intention to Foreclosure as required by the term s of
the Mortgage, as applicable, have been sent to the Defendant. Copies of the notice(s),
redacted to rem ove confidential account information, are att ached hereto as Exhibit "F"
and made a part hereof.

14. No other action has been brought at law or in equity to enforce the

provisions of the Note and Mort gage, and that all conditions precedent to the bringing of
Case 5:19-cv-03986-JLS Document 1 Filed 08/30/19 Page 7 of 33

the action have been perform edorhave occurred. Plaintiffhascom plied with the
requirements of 7 C.F.R. 3550.207.

WHEREFORE, the Plaintiff demands judgment as follows:

Defendant and every person whose conveyan ce or encumbrance is subsequent or
subsequently recorded, be forever barred and foreclosed of all ri ghts, claims, lien, and
equity of redemption in the m ortgaged premises; the Property may be decreed to be sold
according to law; the monies arising from the sale be brought into Court; Plaintiff be paid
the amount adjudged due with interest thereon to the time of such payment, together with
costs and expenses of this ac tion and expenses of the sale so far as the am ount of such
money applicable the reto will pay the sam e; the Plain tiff shall hav e such other a nd
further relief, or both, in the property as shall be just and equitable.

United States of America by and through

its specially assigned counsel

KML Law Group, P.C.

By:
Rebecca A. Solarz ty
701 Market Street

Suite 5000

Philadelphia, PA 19106-1532
(215)825-6327

(215)825-6443
RSolarz@kmllaweroup.com

 
Case 5:19-cv-03986-JLS Document 1 Filed 08/30/19 Page 8 of 33

UNITED STATES DISTRICT COURT
FOR THE

EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

Plaintiff CIVIL NO.

vs.

MARJORIE E SHIRK

 

Defendant

EXHIBITS

“A” NOTE

“B” MORTGAGE

“C” REAMORTIZATION AGREEMENT

“D” REAMORTIZATION AGREEMENT

“E” PROPERTY

“F” NOTICE OF INTENTION TO FORECLOSE and/or NOTICE OF
HOMEOWNER'S EMERGENCY MORTGAGE ASSISTANCE

PROGRAM
Case 5:19-cv-03986-JLS Document 1 Filed 08/30/19 Page 9 of 33

> Farm RD 1940-16 , Form Approved

 

 

 

 

 

 

 

 

 

 

 

(Rev. 7-05). OMB No. 0575-0172
UNITED STATES DEPARTMENT OF AGRICULTURE
RURAL HOUSING SERVICE
PROMISSORY NOTE
Type ofLoan SsRCTION 502 SATISFIED
. ; This day of en 29 —.—
Loan No. Fe Unitad States of America
. By:
Date: : Title: :
— p6faa 20 1 USDA, Rural Housing Sarvices
26 Highland Court
—_ {Proporty Address}
Reinho).da , bancaster _, PA
_ (Gity ar Town) (County) (State)

BORROWER'S PROMISE TO PAY. In return far a loan that | have received, | promise to pay to the order of the United
States of Amerioa, acting through the Rural Housing Service (and its successors) ("Gavernment') $ 152,330.00
(this amount Is called “principal"}, plus interest.

 

INTEREST, Interest will be charged on the unpaid principal unill the full amount of the principal has been paid. | will pay
interest at a yearly rate of 4.8750 %, The interest rata raquired by thig section is the rate | will pay both before
and after any default described below.

PAYMENTS. | agree to pay principal and interest using one of two alternatives indicated below:

 

|. Principal and interest payrnents shall ba temporarily defarred. The interest accrued to
shall be added to the principal. The new principal and later accrued interest shall be payable in 396 regular amortized
installments on the date indicated in the box below. | authorize the Government to enter the amount of such new principal
here: $ and the amount of such regular installments in the box below when such amounts have been
determined. | agree to pay principal and interest in Installments as indicated in the box below. :

 

il. Payments shall not ba deferred. | agree to pay principal and interest in A596 installments as indicated in
the box below.

 

  

{ will pay principal and interest by making paymerit avery month,

i will make my monthly payment onthe aith day of each month beginning on July i1 2010 and

continuing for 3.95 months. | will make these payments every month unill | have paid alll of the principal and interest
and any other charges described below that | may owe under this note. My monthly payments will be appliad to interest
before principal. Ifon__June 13, 2043 , | still owe amounts under this note, | will pay those amounts in full on
that date, which is called the "maturity date." . —_

My monthly payment will be $ 774,32 _, [will make my monthly paytnent at the post office addresn ..—

poted on my billing shakement. ora different place if required by the Govarnment.

 

 

 

 

 

PRINCIPAL ADVANCES. If the entire principal amount of the Joan is not advanced at the time of foan closing, the
unadvanced balance of the loan will be advanced at my request provided the Government agrees to the advari¢e. The
Government must make the advance provided the advance is requested for an authorized purpose. interest shall
accrue on the amount of each advance beginning on tha date of the advance as shown in the Racord of Advances
belaw, | authorize the Government to enter the amount and date of the advance as shown in the Recard of Advances
below, | authorize the Government to enter the amount and date of such advanee on the Record of Advances.

HOUSING ACT OF 1949, This promissory note is made pursuant to title V of the Housing Aat of 1949. Ibis for the type
of joan indicated in the “Type of Loan” block at the top of this nate, This note shall be subject to the present regulations
of the Government and ta its future regulations nat inconsistent with tha express provisions of this note.

 

 

 

 

 

According tn the Paperwork Reduction Aci of 1995, no parsons ate required (o respond to a collection of iformnlion unless it displaya a valid OMB control

qintsber. The valid OMB control number for this information collection ia 0575-0172, The time required to complete this information callection is estimated to
average 18 thinutes per raspartac, including the tine for reviewing Inatructinns, searching existing data sources, gathering snd maintaining the dala needed, and
complnting and reviewing the collection of infarmation. © .

 

 

 

 

 

7 4

EXHIBIT “A”
Case 5:19-cv-03986-JLS Document 1 Filed 08/30/19 Page 10 of 33

Account # fF

LATE CHARGES. If the Governmant has not received the full amount of any monthly payment by the end of __15 days
after the data it is due, | will pay a late charge. The amount of the charg# will be 4 percent of my overdue
payment of principal and interest. | will pay this charge promptly, but only once for each late payment,

 

BORROWER'S RIGHT TO PREPAY. | have the right to make payments of principal at any time bafore they are due.
A payment of principal only is known as 4 "prepayment." When | make a prepayment, | will tell the Government in
writing that | am making @ prepayment. —

| may make a full prepayment or partial prepayment without paying any prapayment charge. The Government will use.
all of my prepayments to reduce the amount of principal that | owe under this Note. If | make 4 partial prepayment, there
will ba ne changes in the due'date or in the amount af my monthly payment unless the Government agrees in writing to
-thase changes. Prepayments will be applied to my loan in accordance with (he Government's regulations and ’
accaunting procedures in effect on the date of receipt of the payment.

ASSIGNMENT OF NOTE. | understand and agree that the Government may at ary time assign this note without my
consent. If the Government assigns the note | will make my payments to the assignee of the nate and in such case
tha term "Government” will mean thé assignee. :

CREDIT ELSEWHERE CERTIFICATION. | cartify to the Government that | am unable to obtain sufficient credit
from other sources al reasonable rates and terms for the purposas for which the Govarnment is giving me this loan.

USE CERTIFICATION, | certify to the Government that the funds | am borrowing from the Government will only be
used for purposes authorized by the Government .

LEASE OR SALE OF PROPERTY, If the property constructed, improved, purchased, ar refinanced with this loan is (1)
laased or ranted with at option to purchase; (2) leased or ranted without option to purchase for 3 years or langer, or (3)
is sold of title is otherwise conveyed, voluntarily or involuntarily, the Government may at its optian declare the entire
remaining uripaid balance of the loan immediately dua and payable, If this. happens, 1 will have to immediately pay off
the entire loan,

REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. { agree to periodically provide the Goyarnment with
information the Gavernment requests about my financial situation, If tha Gevernment datermines that | can get a loan
from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
for similar purposes as this loan, at the Government's requast, | will apply far and accept a loan in a sufficient amount lo
pay this note in full. This requiremant dees not apoly ta Any casignar who signed this note pursuant to saction 502 of the
Housing Act of 1949 to compensate for my lack of repayment ability.

SUBSIDY REPAYMENT AGREEMENT. | agree ta the repayment (recapture) of subsidy granted in the form of ©
payment assistance under the Government's regulations,

CREDIT SALE TO NONPROGRAM BORROWER. The pravigions of the paragraphs entitled "Credit Elsawhere
Certification" and "Requirement to Refinance with Private Gredit" do not apply if this loan is classified as a
nonprogram loan pursuant to section 502 of the Housing Act of 1949.

DEFAULT, If | de not pay the full amount of each monthly payment on tha date it is due, | will be in default. {f | am in
default the Government may send me a written notice telling me that if | do not pay the overdue amount by a certain date,
the Government may require me to immediately pay the full amount of the unpaid principal, all the interest that | owe, and
any late charges. Interest.will continue to accrue on past due principal and interest, Even if, at a time when J arnin

default, the Government daes not require me to pay immediately as described in. the preceding sentence, the Government
will still have the right to do so if | am in default at a later date. \f the Government has required me to immediately pay in
full as described above, the Government will have the right ta be paid back by me for all of its casts and expenses In
enforcing this pramissary note to tha extent not prohibited by applicable law. Those expenses include, for example,
reasonable attorney's fees.
Case 5:19-cv-03986-JLS Document 1 Filed 08/30/19 Page 11 of 33

- NOTICES. Unless applicable law requires a different mathod, any notica that must be given ta me under this note will be
given by delivering it or by mailing it by first class mail to me at the property address listed above or ata differant address if
give the Government a notice of my different address. Any notice that must be given to the Government will be given by
mailing it by first class mail to the Government at USDA Rural Housing Service, ¢/o Customer Service Branch
Post Office Box 66999. St. Louie, MO 63166 _orat a differant addrass if 1 am glvan a notice of that
dlifarant address.

OBLIGATIONS OF PERSONS UNDER THIS NOTE, If more thah one person signs this note, each person is fully and
personally obligated to keep all of the promises made in this note, including the promise to pay the full amount owed.
Any person who is a guarantor, surety, of andorser of this note is also obligated to do these things. The Govarmment
may enforce its rights under this note against each person individually or againet all of us together. This means that any
ona of us may ba required to pay all of the amounts owed under this note. Tha term "Borrower" shall rafer to each
person signing this note. .

WAIVERS. | and any other persan who has obligations under this note waive the rights of presantment and notice of
dishonor, "Presentment" means the right to require the Gavernment to demand payment of amounts due. "Notice of
dishonor’ means the right to require the Government ta give notica ta other parsons that amounts due have nat been pald,

WARNING: Failure to fully disclose accurate and truthful financial information in connection with my loan

application may rasult in the termination of program assistance currently being received, and the denial of
future federal assistance under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.

. ue usu , IC Seal _ Seal

Borrower Marjorie E shirk Borrower

 

Seal Scal
Borrower . Borrawer ,

RECORD OF ADVANCES

1) $

YOTAL $152,330.

 
Case 5:19-cv-03986-JLS Document 1 Filed 08/30/19 Page 12 of 33

 

Lancaster County
Bonnie L. Bowman
Recorder of Deeds

150 N. Queen Street
Suite 315

Lancaster, PA 17603
Phone: 717-299-8238
Fax: 717-299-8393

 

INSTRUMENT # : 5862100
RECORDED DATE: 06/11/2010 04:14:56 PM

|

2632263-001 2U

LANCASTER COUNTY ROD

 

OFFICIAL RECORDING COVER PAGE

Page 1 of 9

 

Document Type: MORTGAGE - CORPORATE
Transaction Reference:
Document Reference:

Transaction #: 2666847 - 2 Doc(s)
Document Page Count: 8
Operator Id: armers

 

RETURN TO: (francesorr@aol.com)

*&PLEASE NOTE: Recorded documents with completed
Cover Pages are returned via email to the email address(es)
identified above.

FRAN ORR

1891 SANTA BARBARA DRIVE

LANCASTER, PA 17601

SUBMITTED BY: (francesorr@aol.com)
FRAN ORR

1891 SANTA BARBARA DRIVE
LANCASTER, PA 17601

 

 

 

* PROPERTY DATA:
Parcel ID #:

Municipality:
School District:

 

* ASSOCIATED DOCUMENT(S):

 

 

CONSIDERATION/SECURED AMT: $152330.00

FEES / TAXES:

CRC #6544 $2.00
RIF #6543 $3.00
WRIT TAX $0.50
AFF HSG #6557 $11.50
PA SURCHARGE #6548 $23.50
EXTRA PAGE FEE $8.00
RECORDING FEE: MORTGAGE -
CORPORATE $13.00
Total: $61.50

 

INSTRUMENT # : 5862100
RECORDED DATE: 06/11/2010 04:14:56 PM

I hereby CERTIFY that this document is
recorded in the Recorder of Deeds Office in
Lancaster County, Pennsylvania.

donnie bowen”

Bonnie L. Bowman

 

 

Recorder of Deeds

PLEASE DO NOT DETACH

 

THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT

NOTE: If document data differs from cover sheet, document data always controls.
*COVER PAGE DOES NOT INCLUDE ALL DATA, PLEASE SEE INDEX AND DOCUMENT AFTER RECORDING FOR ADDITIONAL
INFORMATION.

EXHIBIT “B”

 
 

Case 5:19-cv-03986-JLS Document1_ Filed 08/30/19

06/11/2010 04:14:56 PM Document #5862100

Prepared by: Settlement Associates, Inc.
Return to: Settlement Associates. Inc.
1891 Santa Barbara Drive
Lancaster. PA 17601 717/569-4921
UPI# 090-6563 1-0-0000

SA #6875

MORTGAGE

Page 13 of 33

LANCASTER COUNTY

 
 

Case 5:19-cv-03986-JLS Document 1 Filed 08/30/19 Page 14 of 33

06/11/2010 04:14:56 PM Document #5862100 LANCASTER COUNTY

 

[Space Above This Line For Recording Data)
Form RD 3550-14 PA Form Approved
(Rev. 05-06) OMB No. 0575-0172
United States Department of Agriculture
Rural Housing Service

MORTGAGE FOR PENNSYLVANIA

THIS MORTGAGE ("Security Instrument") is madeon JUNE 11, 2010 , . {Date}
The mortgagor is MARJORIE E, SHIRK

("Borrower"). This Security Instrument is given to the United States of America acting through the Rural Housing
Service or successor agency, United States Department of Agriculture ("Lender"), whose address is Rural Housing
Service, c/o Centralized Servicing Center, United States Department of Agriculture, P.O. Box 66889, St. Louis,
Missouri 63166,

Borrower is indebted to Lender under the following promissory notes and/or assumption agreements (herein
collectively called “Note”) which have been executed or assumed by Borrower and which provide for monthly
payments, with the full debt, if not paid earlier, due and payable on the Maturity date:

Date of Instrument Principal Amount Maturity Date
JUNE 11, 2010 $152,330.00 JUNE 11, 2043

This Security Instrument secures to Lender: (a) the repayment of the debt evidenced by the Note, with interest, and
all renewals, extensions and modifications of the Note; (b) the payment of all other sums, with interest, advanced
under paragraph 7 to protect the property covered by this Security Instrument; (c) the performance of Borrower's
covenants and agreements under this Security Instrument and the Note, and (d) the recapture of any payment
assistance and subsidy which may be granted to the Borrower by the Lender pursuant to 42 U.S.C. §§ 1472(g) or
1490a. For this purpose, Borrower does hereby mortgage, grant and convey to Lender the following described
property located in the County of
Commonwealth of Pennsylvania:

SEE SCHEDULE "A" ATTACHED HERETO

which has the address of 26 HIGHLAND COURT, REINHOLDS,
[Street] (City)
Pennsylvania 17569 [zIP} ("Property Address");

TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements,
appurtenances, and fixtures which now or hereafter are a part of the property. All replacements and additions shall
also be covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as the

"Property."

BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right to
grant and convey the Property and that the Property is unencumbered, except for encumbrances of record. Borrower
warrants and will defend generally the title to the Property against all claims and demands, subject to any
encumbrances of record.

 

According to the Paperwork Reduction Act of 1995, no persons ate required to respond to a coltection of information unless it displays a valid OMB control number.
The valid OMB control number for this information collection ix 0575-0172. The time required to complete this information collection is extimated to average 35
minutes per response, including the time for reviewing instructions. searching existing data sources, gathering and maintaining the data needed, and completing and
reviewing the collection of information.

 

 

 

Page | of 6

 
 

Case 5:19-cv-03986-JLS Document 1 Filed 08/30/19 Page 15 of 33

06/11/2010 04:14:56 PM Document #5862100 LANCASTER COUNTY

_ THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants
with limited variations by jurisdiction to constitute a uniform security instrument covering real property.

UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:

1. Payment of Principal and Interest; Prepayment and Late Charges. Borrower shall promptly pay when
due ne principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under
the Note.

2. Funds for Taxes and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower shall
pay to Lender on the day monthly payments are due under the Note, until the Note is paid in full, a sum ("Funds")
for: (a) yearly taxes and assessments which may attain priority over this Security Instrument as a lien on the
Property; (b) yearly leasehold payments or ground rents on the Property, if any; (c) yearly hazard or property
insurance premiums; and (d) yearly flood insurance premiums, if any. These items are called "Escrow Items."
Lender may, at any time, collect and hold Funds in an amount not to exceed the maximum amount a lender for a
federally related mortgage loan may require for Borrower's escrow account under the federal Real Estate Settlement
Procedures Act of 1974 as amended from time to time, 12 U.S.C. § 2601 ef seq. ("RESPA"), unless another law or
federal regulation that applies to the Funds sets a lesser amount. If so, Lender may, at any time, collect and hold
Funds in an amount not to exceed the lesser amount. Lender may estimate the amount of Funds due on the basis of
current data and reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with
applicable law.

The Funds shall be held by a federal agency (including Lender) or in an institution whose deposits are insured
by a federal agency, instrumentality, or entity. Lender shall apply the Funds to pay the Escrow ltems. Lender may
not charge Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying the
Escrow Items, unless Lender pays Borrower interest on the Funds and applicable law permits Lender to make such a
charge. However, Lender may require Borrower to pay a one-time charge for an independent real estate tax
reporting service used by Lender in connection with this loan, unless applicable law provides otherwise. Unless an
agreement is made or applicable law requires interest to be paid, Lender shall not be required to pay Borrower any
interest or earnings on the Funds. Borrower and Lender may agree in writing, however, that interest shall be paid on
the Funds. Lender shall give to Borrower, without charge, an annual accounting of the Funds, showing credits and
debits to the Funds and the purpose for which each debit to the Funds was made. The Funds are pledged as
additional security for all sums secured by this Security Instrument.

If the Funds held by Lender exceed the amounts permitted to be held by applicable law, Lender shall account to
Borrower for the excess funds in accordance with the requirements of applicable law. If the amount of the Funds
held by Lender at any time is not sufficient to pay the Escrow Items when due, Lender may so notify Borrower in
writing, and, in such case Borrower shall pay to Lender the amount necessary to make up the deficiency. Borrower
shall make up the deficiency in no more than twelve monthly payments, at Lender's sole discretion.

Upon payment in full of all sums secured by this Security Instrument, Lender shal] promptly refund to Borrower
any Funds held by Lender. If Lender shall acquire or sell the Property after acceleration under paragraph 22,
Lender, prior to the acquisition or sale of the Property, shall apply any Funds held by Lender at the time of
acquisition or sale as a credit against the sums secured by this Security Instrument.

3. Application of Payments. Unless applicable law or Lender's reguiations provide otherwise, all payments
received by Lender under paragraphs | and 2 shall be applied in the following order of priority: (1) to advances for
the preservation or protection of the Property or enforcement of this lien; (2) to accrued interest due under the Note;
(3) to principal due under the Note; (4) to amounts required for the escrow items under paragraph 2; (5) to late
charges and other fees and charges.

4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines and impositions attributable to the
Property which may attain priority over this Security Instrument, and leasehold payments or ground rents, if any.
Borrower shall pay these obligations in the manner provided in paragraph 2, or if not paid in that manner, Borrower
shall pay them on time directly to the person owed payment. Borrower shall promptly furnish Lender all notices of
amounts to be paid under this paragraph. If Borrower makes these payments directly, Borrower shall promptly
furnish to Lender receipts evidencing the payments.

Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Lender has
agreed in writing to such lien or Borrower: (a) agrees in writing to the payment of the obligation secured by the lien
in a manner acceptable to Lender; (b) contests in good faith the lien by, or defends against erforcement of the lien in,
legal proceedings which in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures from
the holder of the lien an agreement satisfactory to Lender subordinating the lien to this Security Instrument. if
Lender determines that any part of the Property is subject to a lien which may attain priority over this Security
Instrument, Lender may give Borrower a notice identifying the lien. Borrower shall satisfy the lien or take one or
more of the actions set forth above within ten (10) days of the giving of notice.

Borrower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations of
Lender, and pay or reimburse Lender for all of Lender’s fees, costs, and expenses in connection with any full or
partial release or subordination of this instrument or any other transaction affecting the property. ,

Page 2 of 6

 
Case 5:19-cv-03986-JLS Document1 Filed 08/30/19 Page 16 of 33

06/11/2010 04:14:56 PM Document #5862100 LANCASTER COUNTY

5, Hazard or Property Insurance. Borrower shall keep the improvements now existing or hereafter erected
on the Property insured against loss by fire, hazards included within the term "extended coverage" and any other
hazards, including floods or flooding, for which Lender requires insurance. This insurance shall be maintained in the
amounts and for the periods that Lender requires. The insurer providing the insurance shall be chosen by Borrower
subject to Lender's approval which shall not be unreasonably withheld. If Borrower fails to maintain coverage
described above, at Lender's option Lender may obtain coverage to protect Lender's rights in the Property pursuant
to paragraph 7.

All insurance policies and renewals shall be in a form acceptable to Lender and shall include a standard
mortgagee clause. Lender shall have the right to hold the policies and renewals. If Lender requires, Borrower shall
promptly give to Lender all receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give
prompt notice to the insurance carrier and Lender. Lender may make proof of loss if not made promptly by

orrower.

Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall be applied to restoration or
repair of the Property damaged, if the restoration or repair is economically feasible and Lender's security is not
lessened. If the restoration or repair is not economically feasible or Lender's security would be lessened, the
insurance proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with
any excess paid to Borrower. If Borrower abandons the Property, or does not answer within thirty (30) days a notice
from Lender that the insurance carrier has offered to settle a claim, then Lender may collect the insurance proceeds.
Lender may use the proceeds to repair or restore the Property or to pay sums secured by this Security Instrument,
whether or not then due. The thirty (30) day period will begin when the notice is given.

Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not
extend or postpone the due date of the monthly payments referred to in paragraphs | and 2 or change the amount of
the payments. If after acceleration the Property Is acquired by Lender, Borrower's right to any insurance policies and
proceeds resulting from damage to the Property prior to the acquisition shall pass to Lender to the extent of the sums
secured by this Security Instrument immediately prior to the acquisition.

6. Preservation, Maintenance, and Protection of the Property; Borrower's Loan Application;
Leaseholds. Borrower shall not destroy, damage or impair the Property, allow the Property to deteriorate, or
commit waste on the Property. Borrower shall maintain the improvements in good repair and make repairs required
by Lender. Borrower shall comply with all laws, ordinances, and regulations affecting the Property. Borrower shall
be in default if any forfeiture action or proceeding, whether civil or criminal, is begun that in Lender's good faith
judgment could result in forfeiture of the Property or otherwise materially impair the lien created by this Security
instrument or Lender's security interest. Borrower may cure such a default by causing the action or proceeding to be
dismissed with a ruling that, in Lender's good faith determination, precludes forfeiture of the Borrower's interest in
the Property or other materia! impairment of the lien created by this Security Instrument or Lender's security interest.
Borrower shall also be in default if Borrower, during the loan application process, gave materially false or inaccurate
information or statements to Lender (or failed to provide Lender with any material information) in connection with
the loan evidenced by the Note. {f this Security Instrument is on a leasehold, Borrower shall comply with all the
provisions of the lease. If Borrower acquires fee title to the Property, the leasehold and the fee title shall not merge
unless Lender agrees to the merger in writing.

7. Protection of Lender's Rights in the Property. If Borrower fails to perform the covenants and agreements
contained in this Security Instrument, or there is a legal proceeding that may significantly affect Lender's rights in the
Property (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture or to enforce laws or
regulations), then Lender may do and pay for whatever is necessary to protect the value of the Property and Lender's
rights in the Property. Lender's actions may include paying any sums secured by a lien which has priority over this
Security Instrument, appearing in court, paying reasonable attorneys’ fees and entering on the Property to make
repairs. Although Lender may take action under this paragraph 7, Lender is not required to do so.

Any amounts disbursed by Lender under this patagraph 7 shall become additional debt of Borrower secured by
this Security Instrument. Unless Borrower and Lender agree to other terms of payment, these amounts shall bear
interest from the date of disbursement at the Note rate and shall be payable, with interest, upon notice from Leider to
Borrower requesting payment.

8. Refinancing. if at any time it shall appear to Lender that Borrower may be able to obtain a loan from a
responsible cooperative or private credit source, at reasonable rates and terms for loans for similar purposes,
Borrower will, upon the Lender's request, apply for and accept such joan in sufficient amount to pay the note and any
indebtedness secured hereby in full.

9, Inspection. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender
shall give Borrower notice at the time of or prior to an inspection specifying reasonable cause for the inspection.

10. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection
with any condemnation or other taking of any part of the Property, or for conveyance in lieu of condemnation, are
hereby assigned and shall be paid to Lender. In the event of a fotal taking of the Property, the proceeds shall be
applied to the sums secured by this Security Instrument, whether or not then due, with any excess paid to Borrower.
In the event of a partial taking of the Property in which the fair market value of the Property immediately before the
taking is equal to or greater than the amount of the sums secured by this Security Instrument immediately before the
taking, unless Borrower and Lender otherwise agree in writing, the sums secured by this Security Instrument shall be

Page 3 of 6

 

 

 
 

 

Case 5:19-cv-03986-JLS Document 1_ Filed 08/30/19 Page. 17 of 33

06/11/2010 04:14:56 PM Document #5862100 LANCASTER COUNTY

reduced by the amount of the proceeds multiplied by the following fraction: (a) the total amount of the sums secured
immediately before the taking, divided by (b) the fair market value of the Property immediately before the taking.
Any balance shall be paid to Borrower. In the event of a partial taking of the Property in which the fair market value
of the Property immediately before the taking is less than the amount of the sums secured hereby immediately before
the taking, unless Borrower and Lender otherwise agree in writing or unless applicable law otherwise provides, the
proceeds shall be applied to the sums secured by this Security Instrument whether or not the sums are then due.

If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemnor offers to
make an award or settle a claim for damages, Borrower fails to respond to Lender within thirty (30) days after the
date the notice is given, Lender is authorized to collect and apply the proceeds, at its option, either to restoration or
repair of the Property or to the sums secured by this Security Instrument, whether or not then due. Unless Lender
and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or postpone the
due date of the monthly payments referred to in paragraphs 1 and 2 or change the amountof such payments.

11. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or
modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrower and any
successor in interest of Borrower shall not operate to release the liability of the original Borrower or Borrower's
successors in interest. Lender shall not be required to commence proceedings against any successor in interest or
refuse to extend time for payment or otherwise modify amortization of the sums secured by this Security Instrument
by reason of any demand made by the original Borrower or Borrower's successors in interest. Any forbearance by
Lender in exercising any right or remedy shall not be a waiver of or preclide the exercise of any right or remedy.

12. Successors and Assigns Bound; Joint and Several Liability; Co-signers. The covenants and agreements
of this Security Instrument shall bind and benefit the successors and assigns of Lender and Borrower, subject to the
provisions of paragraph 16. Borrower's covenants and agreements shall be joint and several. Any Borrower who co
signs this Security Instrument but does not execute the Note: (a) is co-signing this Security Instrument only to
mortgage, grant and convey that Borrower's interest in the Property under the terms of this Security Instrument; (b) is
not personally obligated to pay the sums secured by this Security Instrument; and (c) agrees that Lender and any
other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the terms of this
Security Instrument or the Note without that Borrower's consent.

13. Notices. Any notice to Borrower provided for in this Security Instrument shall be given by delivering it or
by mailing it by first class mail unless applicable law requires use of another method. The notice shall be directed to
the Property Address or any other address Borrower designates by notice to Lender. Any notice to Lender shall be
given by first class mail to Lender's address stated herein or any other address Lender designates by notice to
Borrower. Any notice provided for in this Security Instrument shall be deemed to have been given fo Borrower or
Lender when given as provided in this paragraph.

14. Governing Law; Severability. This Security Instrument shall be governed by federal law. In the event
that any provision or clause of this Security Instrument or the Note conflicts with applicable law, such conflict shall
not affect other provisions of this Security Instrument or the Note which can be given effect without the conflicting
provision. To this end the provisions of this Security Instrument and the Note are declared to be severable. This
instrument shall be subject to the present regulations of Lender, and to its future regulations not inconsistent with the
express provisions hereof. All powers and agencies granted in this instrument are coupled with an interest and are
irrevocable by death or otherwise; and the rights and remedies provided in this instrument are cumulative to remedies
provided by law.

15. Borrower's Copy. Borrower acknowledges receipt of one conformed copy of the Note and of this Security
Instrument.

16. Transfer of the Property or a Beneficial Interest in Borrower. If all or any part of the Property or any
interest in it is leased for a term greater than three (3) years, leased with an option to purchase, sold, or transferred
(or if a beneficial interest in Borrower is sold or transferred and Borrower is not a natural person) without Lender's
prior written consent, Lender may, at its option, require immediate payment in full of all sums secured by this
Security Instrument. .

17. Nondiscrimination. !f Borrower intends to sell or rent the Property or any part of it and has obtained
Lender's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse to negotiate for
the sale or rental of the Property or will otherwise make unavailable or deny the Property to anyone because of race,
color, religion, sex, national origin, disability, age, or familial status, and (b) Borrower recognizes as illegal and
hereby disclaims and will not comply with or attempt to enforce any restrictive covenants on dwelling relating to
race, color, religion, sex, national origin, disability, age or familial status.

18. Sale of Note; Change of Loan Servicer. The Note or a partial interest in the Note (together with this
Security Instrument) may be sold one or more times without prior notice to Borrower. A sale may result in a change
in the entity (known as the “Loan Servicer") that collects monthly payments due under the Note and this Security
Instrument. There also may be one or more changes of the Loan Servicer unrelated to a sale of the Note. If there isa
change of the Loan Servicer, Borrower will be given written notice of the change in accordance with paragraph 13
above and applicable law. The notice will state the name and address of the new Loan Servicer and the address to
which payments should be made.

Page 4 of 6

 
 

Case 5:19-cv-03986-JLS Document 1 Filed 08/30/19 Page 18 of 33

06/11/2010 04:14:56 PM Document #5862100 LANCASTER COUNTY

19. Uniform Federal Non-Judicial Foreclosure. If a uniform federal non-judicial foreclosure law applicable
to foreclosure of this security instrument is enacted, Lender shall have the option to foreclose this instrument in
accordance with such federal procedure.

20. Hazardous Substances. Borrower shall not cause or permit the presence, use, disposal, storage, or release
of any hazardous substances on or in the Property. The preceding sentence shall not apply to the presence, use, or
storage on the Property of small quantities of hazardous substances that are generally recognized to be appropriate to
normal residential uses and to maintenance of the Property. Borrower shall not do, nor allow anyone else to do,
anything affecting the Property that is in vidation of any federal, state, or local environmental law or regulation.

Borrower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action
by any governmental or regulatory agency or private party involving the Property and any hazardous substance or
environmental law or regulation of which Borrower has actual knowledge. If Borrower learns, or is notified by any
governmental or regulatory authority, that any removal or other remediation of any hazardous substance affecting the
Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with applicable
environmental law and regulations.

As used in this paragraph "hazardous substances" are those substances defined as toxic or hazardous substances
by environmental law and the following substances: gasoline, kerosene, other flammable or toxic petroleum
products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and
radioactive materials. As used in this paragraph, “environmental law" means federal laws and regulations and laws
and regulations of the jurisdiction where the Property is located that relate to health, safety or environmental
protection.

21. Cross Collateralization. Default hereunder shall constitute default under any other real estate security
instrument held by Lender and executed or assumed by Borrower, and default under any other such security
instrument shall constitute default hereunder.

NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:

22. SHOULD DEFAULT occur in the performance or discharge of any obligation in this instrument or secured
by this instrument, or should the parties named as Borrower die or be declared incompetent, or should any one of the
parties named as Borrower be discharged in bankruptcy or declared an insolvent or make an assignment for the
benefit of creditors Lender, at its option, with or without notice, may: (a) declare the entire amount unpaid under the
note and any indebtedness to Lender hereby secured immediately due and payable, (b) for the account of Borrower
incur and pay reasonable expenses for repair or maintenance of and take possession of, operate or rent the property,
(c) upon application by it and production of this instrument, without other evidence and without notice of hearing of
said application, have a receiver appointed for the property, with the usual powers of receivers in like cases, (d)
foreclose this instrument as provided herein or by law, and (e) enforce any and all other rights and remedies provided
herein or by present or future laws.

23. The proceeds of foreclosure sale shal! be applied in the following order to the payment of: (a) costs and
expenses incident to enforcing or complying with the provisions hereof, (b) any prior liens required by law or a
competent court to be so paid, (c) the debt evidenced by the note and all indebtedness to Lender secured hereby, (d)
inferior liens of record required by law or a competent court to be so paid, (e) at Lender’s option, any other
indebtedness of Borrower owing to Lender, and (f) any balance to Borrower. At foreclosure or other sale of all or
any part of the property, Lender and its agents may bid and purchase as a stranger and may pay Lender's share of the
purchase price by crediting such amount on any debts of Borrower owing to Lender in the order prescribed above.

24. Borrower agrees that Lender will not be bound by any present or future laws, (a) providing for valuation,
appraisal, homestead or exemption of the property, (b) prohibiting maintenance of an action for a deficiency
judgment or limiting the amount thereof or the time within which such action must be brought, (c) prescribing any
other statute of limitations, or (d)} limiting the conditions which Lender may by regulation impose, including the
interest rate it may charge, as a condition of approving a transfer of the property to a new Borrower. Borrower
expressly waives the benefit of any such State laws. Borrower hereby relinquishes, waives, and conveys all rights,
inchoate or consummate, of descent.

25. Upon default by Borrower as aforesaid, Lender may foreclose this instrument as authorized or permitted by
the laws then existing of the jurisdiction where the property is situated and of the United States of America, on terms
and conditions satisfactory to Lender, including but not limited to foreclosure by (a) statutory power of sale, or (b)
advertisement and sale of the property at public auction to the highest bidder in one or more parcels at Lender's
option and at the time and place and in the manner and after such notice and on terms required by statute or
determined by Lender if not contrary to statute, or (c) written agreement hereafter made between Borrower and
Lender.

26. COAL AND RIGHT OF SUPPORT. THIS DOCUMENT MAY NOT SELL, CONVEY, TRANSFER,
INCLUDE, OR INSURE THE TITLE TO THE COAL AND RIGHT OF SUPPORT UNDERNEATH THE
SURFACE LAND DESCRIBED OR REFERRED TO HEREIN: AND THE OWNER OR OWNERS OF SUCH
COAL MAY HAVE THE COMPLETE LEGAL RIGHT TO REMOVE ALL SUCH COAL, AND IN THAT
CONNECTION DAMAGE MAY RESULT TO THE SURFACE OF THE LAND AND ANY HOUSE,
BUILDING, OR OTHER STRUCTURE ON OR IN SUCH LAND. THE INCLUSION OF THIS NOTICE DOES

Page 5 of 6
 

 

___Case 5:19-cv-03986-JLS Document 1 Filed 08/30/19 Page 19 of 33

06/41/2010 04:14:56 PM Document #5862100 LANCASTER COUNTY

NOT ENLARGE, RESTRICT OR MODIFY ANY LEGAL RIGHTS OR ESTATES OTHERWISE CREATED,
TRANSFERRED, EXCEPTED OR RESERVED BY THIS INSTRUMENT.

27. Riders to this Security Instrument. If one or more riders are executed by Borrower and recorded together
with this Security Instrument, the covenants and agreements of each rider shall be incorporated into and shall amend
and supplement the covenants and agreements of this Security Instrument as if the rider(s) were a part of this
Security Instrument. [Check applicable box]

O Condominium Rider O Planned Unit Development Rider O Other(s) [specify]
BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in pages | through 6
of this Security Instrument and in any rider executed by Borrower and recorded withthis Security Instrument

Signed, sealed, and delivered in the

 

 

 

presence of: . .
Ltantn on te heard VO € Stu (Seal)

g Borrower

Marjorie E. Shirk
(Seal)
Borrower
ACKNOWLEDGMENT
COMMONWEALTH OF PENNSYLVANIA
SS

COUNTY OF LANCASTER '

On the llth day of June , 2010 , before me, a Notary Public in and for said
State and County, personally appeared _MARJORIE E. SHIRK
, known (or satisfactorily proved) to me to be the
person(s) whose name(s) is subscribed to the within instrument, and acknowledged to me that

she executed the same for the purposes therein contained.

IN WITNESS WHERE OO hereunto set my hand and official seal.

My commission expires(OMM NWEALTH OF PENNSYLVANIA Kard-n» YY kewsd_
NOVARIAL SEAL . Notary Public

SHARON M. REHEARD, Notary Public

City of Lancaster, Lancaster County, PA
(NOTARIAL SEAL)| My Commission Expires July 9, 2013

 

 

 

 

 

I certify that the precise residence of the withinnnamed Lender is Washington, D.C.
Witness my hand this 11thday of ___ JUNE , 2010 4

 

Agent of Lender

 

USDA, Rural Developmen
2120 Comwail Road, Suite 7
Lebanon, PA 17042-9782 Page 6 of 6
Case 5:19-cv-03986-JLS Document1 Filed 08/30/19 Page 20 of 33

f 06/11/2010 04:14:56 PM Document #5862100 LANCASTER COUNTY

SCHEDULE “A”

26 HIGHLAND COURT, REINHOLDS, PA 17569
PARCEL: 090-65631-0-0000 - WEST COCALICO TOWNSHIP

ALL THAT CERTAIN lot or tract of ground being known as Lot No. 133, Block C, as
shown on a Final Subdivision Plan of Chapel Gate, Phase III, as prepared by Rettew Associates,
Inc., on Drawing No. 891206-01 FP4 recorded in Plan Book J-178, Page 39, Lancaster County
Records, situate in the Township of West Cocalico, County of Lancaster and Commonwealth of |
Pennsylvania, being more fully bounded and described as follows, to wit:

BEGINNING at a point along the Southeasterly right-of-way line of Highland Court,
said point being a corner of Lot No. 134, Block C; thence along the same, South 73 degrees 26
minutes 31 seconds East, a distance of 125.00 feet to a point in line of lands now or late of Harry
H. and Kathryn E. Gring; thence along the same, South 16 degrees 33 minutes 29 seconds West,
a distance of 24.00 feet to a point, a corner of Lot No. 132, Block C; thence along the same,
North 73 degrees 26 minutes 31 seconds West, a distance of 125.00 feet to a point along the
Southeasterly right-of-way line of Highland Court; thence along the same, North 16 degrees 33
minutes 29 seconds East, a distance of 24.00 feet to the point and place of BEGINNING.

CONTAINING: 3,000 Square Feet of land, more or less.
BEING THE SAME PREMISES which Richard W. Brenner and Andrea L. Brenner,

husband and wife, by deed dated even herewith and intended to be herewith recorded, granted
and conveyed unto Marjorie Elizabeth Shirk, her heirs and assigns.

 
Case 5:19-cv-03986-JLS Document 1 Filed 08/30/19 Page 21 of 33

ws

REAMORTIZATION AGREEMENT.

Account Number _ _ | -Bffective Date |
April 11, 2012

The United States of America, acting through the Rural Housing Service,
United States Department of Agriculture (Lender), is the owner and ,
holder of a promissory note or assumption agreement (Note) in the
principal sum of $ 152330.00, plus interest on the unpaid principal of
4.87500% per year, executed by MARJORIE E SHIRK and

DO Mens San, (Borrower) dated June 11, 2010
and payable to the order of the Lender. The current outstanding balance

‘includes unpaid principal, accrued unpaid interest, unpaid advances and
fees. The total outstanding balance is § _ 162319.71.

In consideration of the reamortization of the note or assumption
agreement and the promises contained in this agreement, the outstanding
balance is capitalized and is now principal to be repaid at 4.87500%
per annum at $ 844.90 per month beginning - May 11, 2012 and on
the llst day of each succeeding month until the principal
and interest are paid, except that the final installment of the
entire debt, if not paid sooner, will be due and payable on

June 11, 2043.

If the outstanding loan balance prior to reamortization was reduced
by a payment which was later determined to be uncollectible, Rural
Development will charge the account. with an amount equal to the
uncollectible payments. This amount is due and payable on the
effective date it is charged to the account and may accrue interest
at the promissory note rate.

Subject to applicable law or to a written waiver by Lender, Borrower
shall pay to lender on the day monthly payments are due under the Note,
until the Note is paid in full, a sum ("Funds") for : {a} yearly taxes
and assessments which may attain priority. over Lender’s mortgage or deed
of trust (Security Instrument) as a lien on the secured property ,
described in the Security Agreement (Property); (b) yearly leasehold
payments or ground rents on the Property, if any; (c) yearly hazard or
property insurance premiums; and (d) yearly flood insurance premiums, if
any. These items are called "Escrow Items." Lender may, at any time,
collect and hold funds in an amount not to exceed the maximum amount a
lender for a federally related mortgage loan, may require for Borrower‘s
escrow account under the federal Real Estate Settlement Procedures Act
of 1974 as amended from time to time, 12 U.S.C. Section 2601 et seq-
("RESPA"), unless another law or federal regulation that applies to the
funds sets a lesser amount. If so, Lender may, at any time, collect and
hold funds in an amount not to exceed the lesser amount. Lender may
estimate the amount of Funds due-on the basis of current data and
-reasonable estimates of expenditures of future Escrow Items or otherwise
in accordance with applicable law.

WLNOOOSE2ZEGTe (9211000

Exh bi

TRA S0C0 QUE C1TEN VET TT STAM AC COU AL LTR) AL
Case 5:19-cv-03986-JLS Document 1 Filed 08/30/19 Page 22 of 33

The funds shall be held by a federal agency, including Lender, or in an
institution whose deposits are insured by a federal agency,
instrumentality, or entity. Lender shall apply funds to pay the Escrow
Items. Lender may not charge Borrower for holding and applying the
Funds, annually analyzing the escrow account, or verifying the Escrow
Items, unless.Lender pays Borrower interest on the Funds and applicable
law permits the Lender to make such charge. However, Lender May require
borrower to pay a one-time charge for an independent real estate tax ‘
reporting service used by Lender in connection with this loan, unless
applicable law provides otherwise. Unless an agreement is made or
applicable law requires interest to be paid, Lender shall not be
required to pay Borrower any interest or earnings on the funds.

Borrower and Lender may agree in writing, however, that interest shall
be paid on the funds. ,

Lender shall give to borrower, without charge, an annual accounting of
the funds, ‘showing credits and debits to the funds and the purpose for
which each debit to the Funds was made. The funds are pledged as
additional security for all sums secured by this Security Instrument.

If the Funds held by Lender exceed the amounts permitted to be held by
applicable law, Lender shall account to Borrower for the excess Funds in
accordance with the requirements of applicable law. If the amount of
the Funds held by Lender at any time is not sufficient to pay the Escrow
Items when due, Lender may notify Borrower in writing, and, in such case
Borrower shall pay to Lender the amount necessary to make up the
deficiency. Borrower shall make up the deficiency in no more than
twelve monthly payments, at Lender’s sole. discretion.

Upon payment in full of all sums secured by this Security Instrument,
Lender shall promptly refund to Borrower any Funds held by Lender. If'
Lender shall acquire or sell the Property, Lender, prior to the
acquisition or sale of the Property,, shall apply any Funds held by
Lender at the time of acquisition or sale as a credit against the sums’
secured by this Security Instrument. ,

Unless changed by this agreement, all of the terms of the note or
assumption agreement or the instruments that secure them, remain
unchanged. : .

Upon default in the payment of any one of the above installments or
failure to comply with any of the conditions and agreements contained in
the above-described note or assumption agreement or the instruments
securing it, the Lender, at its option may declare the entire debt
immediately due and payable and may take any other action authorized to.
remedy the default.

Borrowed

W) Ws 2 Stustke pate ) “/4/ ~fK

 

Date

—

Borrower
 

 

Case 5:19-cv-03986-JLS_ Document 1_ Filed 08/30/19 Page 23 of 33

REAMORTIZATION AGREEMENT

Account Number Effective Date
January 11, 2015

The United States of America, acting through the Rural Housing Service,
United States Department of Agriculture (Lender), is the owner and
holder of a promissory note or assumption agreement (Note) in the

 

principal sum of $ 152330.00, plus interest on the unpaid principal of
4,87500% per year, executed by MARJORIE E SHIRK and
, (Borrower) dated June 11, 2010

 

and payable to the order of the Lender. The current outstanding balance
includes unpaid principal, accrued unpaid interest, unpaid advances and
fees. The total outstanding balance is § 169160.01.

In consideration of the reamortization of the note or assumption
agreement and ‘the promises-contained in this- agreement, the outstanding - -
balance is capitalized and is now principal to be repaid at 4.87500%
per annum at § 917.45 per month beginning February 11, 2015 and on
the llst day of each succeeding month until the principal
and interest are paid, except that the final installment of the
entire debt, if not paid sooner, will be due and payable on
June 11, 2043.

If the outstanding loan balance prior to reamortization was reduced
by a payment which was later determined to be uncollectible, Rural
Development will charge the account with an amount equal to the
uncollectible payments. This amount is due and payable on the
effective date it is charged to the account and may accrue interest
at the promissory note rate.

Subject to applicable law or to a written waiver by Lender, Borrower
shall pay to lender on the day monthly payments are due under the Note,
until the Note is paid in full, a sum ("Funds") for : (a) yearly taxes
and assessments which may attain priority over Lender’s mortgage or deed
of trust (Security Instrument) as a lien on the secured property
described in the Security Agreement (Property); (b) yearly leasehold
payments or ground rents on the Property, if any; (c) yearly hazard or
property insurance premiums; and {d) yearly flood insurance premiums, if
any. These items are called "Escrow Items." Lender may, at any time,
collect and hold funds in an amount not to exceed the,maximum amount a
lender for a federally related mortgage loan, may require for Borrower’s
escrow account under the federal Real Estate Settlement Procedures Act
of 1974 as amended from time to time, 12 U.S.C. Section 2601 et seq.
("RESPA"), unless another law or federal regulation that applies to the
funds sets a lesser amount. If so, Lender may, at any time, collect and
hold funds in an amount not to exceed the lesser amount. Lender may
estimate the amount of Funds due on the basis of current data and
reasonable estimates of expenditures of future Escrow Items or otherwise
in accordance with applicable law.

EXHIBIT “Jy”

eWOO0HOZ1602% 19211000

QM

 

 
Case 5:19-cv-03986-JLS Documenti Filed 08/30/19 Page 24 of 33

 

 

The funds shall be held by a federal agency, including Lender, or in an
institution whose deposits are insured by a federal agency,
instrumentality, or entity. Lender shall apply funds to pay the Escrow
Items. Lender may not charge Borrower for holding and applying the
Funds, annually analyzing the escrow account, or verifying the Escrow
Items, unless Lender pays Borrower interest on the Funds and applicable
law permits the Lender to make such charge. However, Lender may require
borrower to pay a one-time charge for an independent real estate tax
reporting service used by Lender in connection with this loan, unless
applicable law provides otherwise. Unless an agreement is made or
applicable law requires interest to be paid, Lender shall not be
required to pay Borrower any interest or earnings on the funds.
Borrower and Lender may agree in writing, however, that interest shall
be paid on the funds.

Lender shall give to borrower, without charge, an annual accounting of
the funds, showing credits and debits to the funds and the purpose for
which each debit to the Funds was made. The funds are pledged as
additional security for all sums secured by this Security Instrument.

If the Funds held by Lender exceed the amounts permitted to be held by
applicable law, Lender shall account to Borrower for the excess Funds in
accordance with the requirements of applicable law. If the amount of
the Funds held by Lender at any time is not sufficient to pay the Escrow
Items when due, Lender may notify Borrower in writing, and, in such case
Borrower shall pay to Lender the amount necessary to make up the ‘
deficiency. Borrower .shall make up the deficiency in no more than
twelve monthly payments, at Lender’s sole discretion.

Upon payment in full of all sums secured by this Security Instrument,
Lender shall promptly refund to Borrower any Funds held by Lender. If
Lender shall acquire or sell the Property, Lender, prior to the
acquisition or sale of the Property, shall apply any Funds held by
Lender at the time of acquisition or sale as a credit against the sums
secured by this Security Instrument.

Unless changed by this agreement, all of the terms of the note or
assumption agreement or the instruments that secure them, remain
unchanged.

Upon default in the payment of any one of the above installments or
failure to comply with any of the conditions and agreements contained in
the above-described note or assumption agreement or the instruments
securing it, the Lender, at its option may declare the entire debt
immediately due and payable and may take any other action authorized to
remedy the default.

 

Date

 

Borrower

 

 
Case 5:19-cv-03986-JLS Document 1 Filed 08/30/19 Page 25 of 33

|. SCHEDULE “A”

26 HIGHLAND COURT, REINHOLDS, PA 17369

PARCEL: 090-65631-0-0000 - WEST COCALICO TOWNSHIP

ALL THAT CERTAIN lot or tract of ground being known as Lot No. 133, Block C, as
~ shown on a Final Subdivision Plan-of Chapel Gate, Phase III, as prepared by Rettew Associates,
Inc., on Drawing No. 891206-01 FP4 recorded in Plan Book J-178, Page 39, Lancaster Comnty
Records, situate in the Township of West Cocalico, County of Lancaster and Commonwealth of
Pennsylvania, being more fully bounded and described as follows, to wit:

BEGINNING at a point along the Southeasterly right-of-way line of Highland Court,
said point being a corner of Lot No. 134, Block C; thence along the same, South 73 degrees 26
minutes 31 seconds East, a distance of 125.00 feet to a point in line of lands now or late of Harry
H. and Kathryn E. Gring; thence along the same, South 16 degrees 33 minutes 29 seconds West, - °
a distance of 24.00 feet to a point, a comer of Lot No. 132, Block C; thence along the same,
North 73 degrees 26 minutes 31 seconds West, 4 distance of 125.00 feet to a point along the
Southeasterly sight-of-way line of Highland Court; thence along the same, North 16 degrees 33
minutes 29 seconds East, a distance of 24.00 feet to the point and place of BEGINNING.

CONTAINING: 3,000 Square Feet of land, more ot less. |
“BEING THE SAME PREMISES which Richard W. Brenner and Andrea L. Brenner, .

husband and wife, by deed dated even herewith and intended to be herewith recorded, granted
and conveyed unto Marjorie Elizabeth Shitk, het heirs and assigns. °

EXHIBIT “E”
Case 5.19-cv-03986-JLS Document 1 Filed 08/30/19 Page 26 of 33

- Rural, Development

- Centralized Servicing.

Center.

4300 Goodfellow

USDA

 

—_ poe = United States Department of Aareutur

   

May 15,2017. ;

CERTIFIED MAIL RETURN. RECEIPT. REOUFSTED
MARIJORIE ESHIRK

26 HIGHLAND COURT

REINHOLDS oo PA 17569-9434

: Subject NOTICE OF ACCELERATION OF YOUR RURALHOUSING —

SERVICE LOAN(S); DEMAND FOR PAYMENT OF THAT DEBT;
NOTICE OF RIGHT TO CURE YOUR DELINQUENCY; NOTICE OF
INTENT TO FORECLOSE; AND NOTICE OF YOUR OPPORTUNITY

TO HAVE A HEARING CONCERNING THIS ACTION

| ‘Dear MARIORIE E SHIRK

PLEASE TAKE NOTE that note the entire indebtedness ‘due on. the.

.- promissory note (s) and/or assumption agreement(s) which evidence ‘the a.
- loan(s) received by you from the United States of America, acting: through the »
- United States Department of Agriculture Rural Housing: Service (RHS),

: formerly | Farmers Home Administration, as set forth below, is now declared
imm diately due and payable and demand is hereby made on you to pay. this
entire indebtedness. If payment is not made as demanded herein, the RHS intends
to enforce its real estate mortgage(s) given to secure the. indebtedness: by.

foreclosure of its Ji en(s). ‘on your house.

“Account Number(s _ Date of Promissory Note Amount

“Tone 11,2010 $152,330.00

 

=. This acceleration of y your: indebtedness i is made i in aéootdance with the authority

granted i in the above-described instrument(s). The. reason(s): for the acceleration of -
your indebtedness i is (are) as: follows.

: MON ETARY DEFAULT

The balance of the account is ‘usipaid principal in. the amount of $163, 563: 76

and unpaid interest in the amount of $3,554.79. as of May 15,2017

plus additional interest accruing at the rate 21. 8458 per day- thereafter, plus
additional advances to be made-by the United States for the protection of its
security, the interest accruing ‘on any. ‘such advances, fees, or late charges, and the
amount of subsidy to be recaptured in accordance with the Subsidy. Repi ayment
Agreetient..

: USDA‘ ‘is an equal opportutity, provider and employer.

Iyou wish-toJile.a Civil: Rights program complaint Of dt scrimination, ‘complote the’ UsDA Program Discrimination Complaint Farm (POF): :

found-obline.at-hiip:/wwwaser.usda.gov/complaint | filing_cust: him, orat any USDA office; of-call(B68)'632-9992 to request: the form.

‘You may ‘also Write a lelter containing all of. the Information Tequested in the form, Send -your: ‘completed complaint form artetter fo-us by

mall at-U.S ; Department of Agriculture, Diféctor, Office of. Adjudication, 1400 Independence Averiua,'S.W.; Washington, 0:6, 20250-9410,

by fax (202) 690-7442 or email. at: program intake@usda, gov. :
EXHIBIT “F”
Case 5:19-cv-03986-JLS Document 1 Filed 08/30/19 Page 27 of 33

  

 

 
 

You may cure your monetary default by paying the total of all the following charges:

e Pay $6,079.47 the current delinquency, plus additional pay ments which
come due each month following this notice.

e Pay any additional foreclosure costs which may include costs of title examination, court
' costs, and costs of advertising the foreclosure sale.

 

 
 
 

 

homeowners insurance.

 
 
   

You should contact Centralized Servicing Center where your account is being serviced at
1 (800) 793-8861 or mail your request to PO Box 66827, St. Louis, MO 63166 in order to
obtain the exact amount your account(s) is(are) behind. You may reinstate not more than
- three times in any one calendar year. oO

 

 

 

The payment to cure your monetary default must be paid in cash, cashier's check or certified
check, made payable to Rural Housing Service and delivered to the Centralized Servicing Center
at the above address, The payrhent may also be made,to the U.S: Marshal who conducts the sale
up to one hour before the bidding commences. |

- You are hereby notified that unless the account(s) is (are) paid current and other violations
removed: or said indebtedness is paid in full within 30 days from the receipt of the notice, the
United States of America will take action to foreclose. The earliest date on which the United
States Marshal will sell your property will be approximately 60 days from the date of this letter.
Payment of the indebtedness should be made by cashiers check, or postal money order payable
to the USDA Rural Housing Service and sent to the USDA-Rural Development Centralized
Servicing Center, P.O. Box 790170, St. Louis, MO 63179-0170,

If you submit to the Centralized Servicing Center any payment insufficient to cure the account in’
full or insufficient to pay the entire indebtedness, should you desire to select such option, such
payment WILL NOT CANCEL the effect of this notice. If insufficient payments are received
and credited to your account, no waiver or prejudice of any rights which the United States may
have will result and the RHS may proceed as though no such payments had beenmade. |

YOUR RIGHT TO A DISCUSSION WITH RHS- You has the opportunity to discuss this
decision to accelerate your loan(s) with a RHS official or have an administrative appeal hearing
before the foreclosure takes place. This is an opportunity to discuss why you believe the United’
States is in error in accelerating your loan(s) and proceeding with foreclosure. If you desire to
have an informal discussion with an RHS official or have any questions concerning this decision
or the facts used in making this decision, you should contact this office in writing. The request
for an informal discussion must be sent to the undersigned no later than 05/30/2017

Requests which are postmarked by the U.S. Postal Service on or before that date will be
considered as timely received. You also have the right to an administrative appeal hearing with a
hearing officer instead of, or in addition to, an informal discussion with this office. If you ~
request an informal discussion with an RHS official, and this does not result in a decision in
Case 5:19-cv-03986-JLS Document 1 Filed 08/30/19 Page 28 of 33

which you concur, you will be given a separate time frame in which to submit your request for
an administrative appeal. [See the attachment for your appeal rights.]

YOUR RIGHT TO AN ADMINISTRATIVE APPEAL HEARING- If you do not wish to
have an informal discussion. with an RHS official as outlined above, you may request an

_ administrative appeal with a member of the National Appeals Division Area Supervisor, no later
than (30) days after the date on which you received this notice. Requests which are postmarked
by the U.S. Postal Service on or before that date will be considered as timely received as
requesting an administrative appeal. Please include a copy of this letter with your request.

If you Fail to comply with the requirement outlined, the United States plans to proceed with —
foreclosure. You may avoid foreclosure by (1) refinancing your RHS loan(s) with a private or
commercial lender or otherwise paying your indebtedness in full; (2) selling the property for its .
fair market value and applying the proceeds to your loan(s);(3) transferring the loan(s) and
- property to an eligible applicant with RHS approval; or (4) conveying the property to the
Government with RHS approval. Please contact our Centralized Servicing Center office at l-
800-793-8861, if you desire to satisfy your loan(s) by one the above methods.

You cannot be discriminated against in a credit transaction because of your race, color, religion,
national origin, sex, marital status, handicap, or age (if you have the legal capacity to enter into a
contract). You cannot be denied a loan because all or part of your income is from a public
assistance program. If you believe you have been discriminated against for any of these reasons,
you should write to the Secretary of Agriculture, Washington, D.C. 20250,

You cannot be discrimiriated against in a credit transaction because you in good faith exercised
your rights under the Consumer Credit Protection Act. The Federal Agency responsible for
seeing this law is obeyed is the Federal Trade Commission, Washington, D.C. 20580.

For questions regarding your account, please call Risk Management toll free at 1-800- 793- 8861 —
or TDD 1-800-438-1832, 7:00 AM to 5:00 PM, Monday through Friday, Central Time. Please
refer to your Account Number when you write or call us, Thank You.

ay STATES OF AMERICA

hte

Thomas B. Herron, Director, Default Management Branch

Date: May 15, 2017
Attachment
cc: State Office

This letter was mailed certified and regular mail on May 15, 2017
wee 9:19-cv-03986-JLS Document 1 Filed 08/30/19 Page 29 of 33

os

= fy Rural Development €

“USDA

—_ United: States = Department of: Aariculture

May 15,2017

 

‘Centralized Servicing” oo AVL

“Center:

4300 Goodfellow

REINHOLDS PA 17569

Subj ect: NOTICE OF ACCELERATION OF YOUR RURAL HOUSING -
SERVICE LOAN(S); DEMAND FOR PAYMENT OF THAT DEBT;
NOTICE OF RIGHT TO CURE. YOUR DELINQUENCY; ‘NOTICE OF
INTENT TO FORECLOSE; AND NOTICE OF YOUR OPPORTUNITY
TO HAVE. A HEARING CONCERNING. THIS ACTION

| Dear MARJORIE E SHIRK,

PLEASE TAKE. NOTE that note the entire indebtedness due on the

promissory note (s) and/or assumption: apgreement(s) which evidence the |
‘loan(s) received by you from the United States of America, acting through the
“United States Department of Agriculture Rural Housing Service (RHS),

formerly Farmers Home: Administration, as set forth below, i is now declared .

immediately due.and payable and demand i is hereby made on you to pay. this

entire indebtedness. If payment is not made as demanded herein, the RHS interids
* to enforce.its real estate mortgage(s) given to secure the indebtedness by

foreclosure of its Hien(s) ‘on your house.

Date of Promissory Note : | Amount

   

~ Account Number(s

Ei‘ 1 20T $152,330.00

This acceleration ofy your. indebtedness i is made in ‘accordance with the authority
-granted in the above-described instrument(s)._ The reason(s) for the acceleration. of -

" your. indebtedness i is (ate) as follows:

MON ETARY DEF AULT

The balance of the account is unpaid principal i in? the amount of $ 163, 563. 76
and unpaid interest in the amount of $ 3.554. 79. as of May 15,2017
plus additional interest accruing at the rate 21. 8458 per.day thereafter, plus
additional advances to be made by t the United States for the protection of its

~ security, the interest. accruing on any. such advances, fees, or late charges, and the.
amount of subsidy to be recaptured j in accordance with the Subsidy Repayment |
Agreement,

USDA is an equal opporfunily. provider and 4 erigoyer.

af you. wish to file a: Civil Rights program complaint of disorimination, complete’ the USDA ‘Program Digciimination’ ‘Complaint Farm: (POF), :

found online af: hth. ascrusda -gov/complaint_fi Aiing<cust;himl; or-at'any.USDA office, of: call:(866) 632-9992 to request the:farm.

“You may also‘write-¢ letter: containing all of the Information:requested in Ihe form. Send your. completed omplaint form or feller to-us ‘by

mail.at.U:S: Department’ of Agriculture, Director, Office:of Adjucleation: 1490, independence Avenue, S.W., Washington, D.C. 20250-9410,
by. fax (202) 690-7442 or emall al program. ‘intake@usda ‘gov,
Case 5:19-cv-03986-JLS Document 1 Filed 08/30/19 Page 30 of 33

 
 
 

now up unt
sale. ,

   

 

Pay$.6.079.47 rent delin
come due each month following this notice.

Pay any additional foreclosure costs which may include costs of title examination, court
costs, and costs of advertising the foreclosure sale. .

 
   

   

You should contact Centralized Servicing Center where your account is bein
1 (800) 793-8861 or mail your request to PO Box 66827, St. Louis, MO _63166 in order to
obtain the exact amount your account(s) is(are behind. You may reinstate not more than
three times in any one calendar year, .

‘The payment to cure your monetary default must be paid in cash, cashier’s check or certified
check; made payable to Rural Housizig Serviceand delivered to the Centralized Servicing Center
“at the above address, The paystient may also’be made to the U.S. Marshal who conductsthe sale
up to one hour before the bidding commences. ~ 5 .

“You are hereby siotified that unless'the account(s) is (are) paid current and other violations
removed or said indebtedness is paid'in full within 30 days from the receipt of the notice, the:

-- United States of America will take action to foreclose. The éarliest date on. which'the United
States Marshal will sell your property will be approximately 60 days from the date of this letter.
Payment of the indebtedness should be made by cashiers check, or postal money order payable
to the USDA Rural Housing Service.and sent to. the USDA-Rural Development Centralized
Servicing Center, P:0. Box. 790 170, St. Louis, MO 63179-0170. ‘

If you submit to the Centralized Servicing Center any payment insufficient to cure the account in

full or insufficient to pay the entire indebtedriess, should you desire to select such option, such

payment WILL-NOT CANCEL the effect of this notice. ‘If insufficient payments are received

‘arid credited to-your account; no-waiver or'prejudice of any rights which the United States may

have will result atid the RHS may proceed as though no such payments had been made.

YOUR RIGHT TO A DISCUSSION WITH RHS- You has the opportunity to disciiss this
decision to accelerate your loan(s) with a RHS ‘official or have an administrative appeal hearing
before the foreclosure takes place. This-is an opportunity to discuss why you believe the United
States is in error in accelerating yout loan(s) and proceeding with foreclosure. If you desire to
‘have an informal discussion with an RHS official.or have any questions concerning this decision

- or the facts used in making this decision, you should contact this office in writing, The request
‘for an infornial discussion must be sent to the undersigned'no later than 05/30/2017
Requests which are postmarked by the U.S: Postal Service'on or before that date will be

- considered.as timely received. You also have the right to.an administrative appeal hearing with a

hearing ‘officer instead of, or in addition to, an informal discussion with this office: If you
request an informal discussion with an RHS official, and this does not result in a decision in
Case 5:19-cv-03986-JLS Document 1 Filed 08/30/19 Page 31 of 33

which you concur, you will be given a separate time frame in which to submit your request for -
an administrative appeal. [See the attachment for your appeal rights.]

YOUR RIGHT TO AN ADMINISTRATIVE APPEAL HEARING- If you do not wish to
have an informal discussion with an RHS official as outlined above, you may request an
‘ administrative appeal with a member of the National Appeals Division Area Supervisor, no later
. than (30) days after the date on which you received this notice. Requests which are postmarked ~
by the U.S. Postal Service on or before that date will be consideréd as timely received as .
requesting an administrative appeal. Please include a copy of this letter with your request. .

If you fail to comply with the requirement outlined, the United States plans to proceed with
foreclosure. You may avoid foreclosure by (1) refinancing your RHS loan(s) with a private or
commercial lender or otherwise paying your indebtedness in full; (2) selling the property for its
fair market value and applying the proceeds to your loan(s);(3) transferring the loan(s) and
property to an eligible applicant with RHS approval; or (4) conveying the property to the
Government with RHS approval. Please contact our Centralized Servicing Center office at 1-
800-793-8861, if you desire to satisfy your loan(s) by one the above methods.

You cannot be discriminated against in a credit transaction because of your race, color, religion,

_ national origin, sex, marital status, handicap, or age (if you have the legal capacity to enter into a
contract), You cannot be denied a loan because all or part of your income is from a public
assistance program. If you believe you have been discriminated against for any of these reasons,
you should write to the Secretary of Agriculture, Washington, D.C. 20250.

You cannot be discriminated against in a credit transaction because you in good faith exercised
your rights under the Consumer Credit Protection Act. The Federal Agency responsible for
seeing this law is obeyed is the Federal Trade Commission, Washington, D.C. 20580.

For questions regarding your account, please call Risk Management toll free at 1-800-793-8861
-or TDD 1-800-438-1832, 7:00 AM to 5:00 PM, Monday through Friday, Central Time. Please
refer to your Account Number when you write or call us. Thank You. ,

UNITED STATES OF AMERICA

- San ble

Thomas B, Herron, Director, Default Management Branch

Date: May 15,2017
Attachment
cc: State Office

This letter was mailed certified arid regular mail on May 15, 2017
Case 5:19-cv-03986-JLS Document 1 Filed 08/30/19 Page 32 of 33

$906-000-Z0-OES2 NSd 2002 dy ‘ZLge WO Sd

 

PEPG-G9SLI Wd | . S@IOHNIga

 

 

 

JYN00 UNV TBS 97
' WaTSS A ATYOLAVIT soy

GIGH YIBLUISOd

 

 

Oz1E9 OW ‘SINOTLS
pit-od GA MOTIEHGOOD 00EF:
WALNSO ONIOIAUES CHZIIVELNED
SDIAWSS DNISNOM TWENY ‘ VOSA suoss

‘yaw jeuoNeusszur pue ONsewWop Jo} pasn eq ABW LUO} sy)
“BuyLeU! 10) @SASN O} pawasesd vosq Sey [EUs JEN] eouSpIAd Sapjrodd Buyiaty Jo Bee SUL

“quay aGeysod Joyout Bullen PIAIS FULSOd rd .
JO SJESIPYID SFLVIS GALINA he

 

 

 

Jo sdweys xye ‘aay Abd 1,
30 sdieys xwe ‘aay Aed oO.

Case 5:19-cv-03986-JLS Document 1 Filed 08/30/19 Page 33 of 33

_ §906-000-20-0£S2 NSd 2002 dy ZLBE Woy Sd

 

 

69SLI Wd : SCTOHNIGY ©

 

13 CNV IHDIH 9%
SMHS AAMOMIVIN oy

 

asa} PLASOg

 

 

0ZIE9 OW ‘SINOT.LS
 vIZ-OA AA TA MOTIAATOOD 00€F
ULENTO ONIOIAMAS GHZITVULNAD
AOIAUAS ONISNOH TYAME® VASN :wosg

‘yew |BUDAeLJEIUI pue ONSeWIOp Jo) pasn aq Aew ULIOY SLUT,
"Bure 30} @SASN Oy pavasaid usaq Sey pew! Jey) GauapAa sapjacud Bugeyy Jo ayeou ued SILL

“aay aBejsod Jajow Buylewn *IOAdTS TVLSCd ra
JO 9}eSYIHSD SILVLS OFLINI be

 

 

 

 
